Citation Nr: 0522830	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  98-08 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1961 to June 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1997 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
regional office (RO).  A hearing was held at the RO before 
the undersigned Veterans Law Judge in December 1998.  In 
March 1999, the Board decided a claim pertaining to an 
increased rating for bilateral hearing loss, and remanded the 
request to reopen a claim for service connection for a neck 
disorder.  The requested actions have since been completed to 
the extent possible, and the case has been returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  In May 1986, the RO denied service connection for a neck 
disorder.  The veteran appealed, but the denial of the claim 
was confirmed by the Board in April 1990.

2.  Evidence submitted since the Board's April 1990 decision 
is cumulative and redundant, and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The Board's decision of April 1990 which confirmed the 
prior denial of service connection for a neck disorder is 
final.  38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has not been submitted since 
the Board's April 1990 decision, thus, the claim of service 
connection for a neck disorder is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005), the 
Court held, in part, that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The SOC and SSOCs included 
summaries of the evidence which had been obtained and 
considered.  The SOC and SSOCs also included the requirements 
which must be met to reopen a claim for service connection.  
The basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The 
communications, such as a letters from the RO dated in May 
2001, January 2003, and March 2004 provided the veteran with 
a specific explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
from the RO in March 2004 specifically advised that "We 
encourage you to send us this information and evidence as 
soon as you can."  Thus, the fourth element is satisfied.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board notes that in Mayfield, the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the RO decisions 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
appellant.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran was afforded a VA examination.  The RO 
obtained all relevant evidence identified by the veteran.  
The record includes his service medical records and post 
service treatment records.  The veteran has had a hearing.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



II.  Background

In a May 1986 rating decision, the RO denied service 
connection for residuals of a neck injury.  The veteran 
appealed that determination to the Board.  In an April 1990 
decision, the Board denied service connection for a neck 
disorder.  The evidence of record at that time consisted of 
the service medical records, post service medical records, 
hearing testimony, lay statements, and the report of a VA 
examination.  

During hearings held at the RO in October 1986 and before 
traveling Members of the Board at the RO in March 1988.  The 
veteran testified that he sustained neck injuries in service 
and was treated at the Martin Army Hospital.  He recounted 
that in one incident he was in a tank and he was thrown out 
the turret and landed on his head.  He said that he thought 
that he had broken his neck, but the doctor in service told 
him he had jammed the vertebra.  He was treated with a 
cervical collar, medication, and no physical education for 45 
days.  The veteran also recounted another incident in service 
in which he said that a tailgate fell and hit him in the 
head, again resulting in jammed vertebrae and a messed up 
disc.  He reported that he had to wear a neck brace for 60 
days following that incident.  

The veteran also presented lay statements dated in February 
and March 1987 which were from former service comrades and 
were to the effect that they recalled the veteran wearing a 
neck brace in service.  

The veteran's service medical records did not include any 
references to an injury affecting the neck or chronic neck 
pain other than an entry dated in October 1961 which reflects 
treatment for a boil on the back of the neck.  The report of 
medical history given by the veteran in April 1964 for the 
purpose of separation from service does not contain any 
mention of a neck injury.  The report of a medical 
examination conducted at that time shows that clinical 
evaluation of the spine and neck was normal.  

Post service medical records included numerous private 
medical records dated between 1974 and 1980 which pertained 
to a herniated disc in the lumbar spine, but which do not 
contain any references to a cervical spine or neck disorder.  
A record dated in November 1974 contained a history which 
indicated that the low back pain started in March 1974 when a 
tailgate fell on his back.  

The earliest post-service record containing a reference to 
neck problems was dated in February 1986.  The private 
medical record contained a diagnosis of degenerative cervical 
disk, but did not contain any references to service.  

Private medical records from the Crawford Long Hospital dated 
in March 1989 show that the veteran was treated for 
complaints of neck and right upper cervical pain of one 
year's duration.  The veteran reportedly started having that 
pain after a heavy object fell on his upper back and neck.  

Finally, the previously considered evidence included the 
report of a disability evaluation examination conducted by 
the VA in April 1989.  The report shows that the veteran said 
that he suffered a neck injury in service when a tank he was 
riding in wrecked.  He said that after that incident he 
developed persistent neck pain.  Following examination, the 
diagnoses included (1) Severe degenerative joint disease of 
the cervical spine, status post surgical intervention of 
unknown type; no evidence of radiculopathy or nerve root 
compression by this examination; and (2) degenerative joint 
disease of the lumbosacral spine.  

In the April 1990 decision, the Board reviewed the evidence 
and found that a chronic disability of the neck, including 
degenerative joint disease, was not shown until two decades 
after discharge from service and was not of service origin.  
Accordingly, the Board denied the claim.  

In August 1994, the veteran sought to reopen his claim of 
service connection for a back disorder.  In a September 1994 
letter, he was advised that he needed to submit new and 
material evidence to reopen his claim of service connection.  
Thereafter, no evidence was forthcoming.

In May 1997, the veteran again requested that his claim be 
reopened.  The RO denied that request, and the veteran 
perfected this appeal.  The additional evidence which has 
been presented includes additional medical treatment records 
dated in 1986 and later which reflect the presence of a 
cervical spine disorder.  

The veteran has also presented duplicate copies of the same 
lay statements which were previously considered, along with a 
new lay statement from one of the same persons.  The veteran 
also presented a letter from a judge which is to the effect 
that the judge has known the veteran for approximately forty 
years and knew him to be honest with an excellent reputation 
in the community.  

The veteran testified before the undersigned Veterans Law 
Judge during a hearing held in December 1998.  He recounted 
having hurt his neck several times during service and said 
that he was treated at an Army hospital each time.  He 
reported being injured when a vehicle left the road, and when 
a tailgate hit him in the head.  He said that he had to wear 
a cervical collar after the injuries.  

A request for information dated in July 2001 reflects that an 
investigation was conducted but no records pertaining to a 
hospitalization of the veteran at the Martin Army Hospital 
between January 1962 and December 1963.  

The veteran was afforded a VA QTC examination in June 2004.  
Following examination, the impression was (1) cervical 
spondylosis with cervical disk disease, and (2) partial 
fusion, anterior level at C5-C6 and C6-C7.  The examiner 
noted that the first medical records to establish the onset 
of the condition were in March 1986.  With respect to the 
etiology of the disorder, the examiner stated that he could 
not resolve that issue without resort to mere speculation.  
It was noted that the veteran could not volunteer any 
information because of dementia and other associated 
emotional problems.  An addendum reflects that the examiner 
conducted a review of the veteran's past records.  

Records were obtained from the Social Security Administration 
in March 2005. The records reflect that the veteran was found 
by that organization to be disabled as of October 1974; 
however, there is no indication that the disability was 
related to service.  An associated private medical record 
dated in April 1974 reflects that 6 weeks earlier a tailgate 
fell on his back and he had head and neck pain.  

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If the veteran served 90 days or more during a period of war, 
and arthritis is manifest to a compensable degree within one 
year after separation from service, it may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies 
following disease of the central or peripheral nervous 
system; healed fractures; absent, displaced or resected 
parts of organs; supernumerary parts; congenital 
malformations or hemorrhoidal tags or tabs, etc.) with no 
evidence of the pertinent antecedent active disease or 
injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish pre-service existence 
thereof.  Conditions of an infectious nature are to be 
considered with regard to the circumstances of the infection 
and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service.  In the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing pre-service origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

When a claim has been disallowed by the RO or the Board, it 
may not thereafter be reopened unless new and material 
evidence is submitted. 38 U.S.C.A. §§ 5108, 7104, 7105.  
According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits. Evans v. Brown, 9 Vet. App. 273 
(1996).  In this case, the last final decision of record was 
the April 1990 Board decision.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a).  Some evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability and is, therefore, new 
and material.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

Significantly, nothing in the VCAA requires the VA to reopen 
a claim that has been disallowed except when new and material 
evidence has been secured and presented.  See 38 U.S.C.A. 
§ 5103(f).  The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently amended.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001).

The evidence added to the record since the final April 1990 
rating decision is cited above.  The evidence which has been 
added to the record which consists of duplicate copies of old 
evidence such as lay statements is obviously not new.  

Similarly, the additional testimony provided by the veteran 
essentially duplicates his previously considered testimony.  
The veteran's contentions that he was injured during service 
are cumulative and duplicative of his contentions of record 
at the time of the April 1990 rating decision.  This 
contention is not new, as the appellant had asserted such at 
the time of the previous rating decisions.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  In addition, as the 
veteran is not shown to possess the appropriate medical 
expertise and training to competently offer an opinion as to 
whether the veteran currently has residuals of injuries he 
allegedly incurred during service, any statements purporting 
to do so cannot constitute material evidence. See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  For these reasons, the 
unsupported testimony, even if new, does not serve as a 
predicate to reopen a previously disallowed claim under the 
facts of this case. See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Laypersons are not competent to give a medical 
opinion as to diagnosis or causation.  Therefore, these 
statements are not new and material evidence, see Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claim. See Savage v. Gober, 10 
Vet. App. 488 (1997); Moray.

With regard to the newly submitted medical evidence, that 
evidence does not reflect any medical opinion relating 
current back disorder to service.  The VA examiner stated 
that the date of onset of the neck problems could not be 
determined without resort to speculation.  Therefore, the 
newly submitted medical evidence does not bear directly and 
substantially on the question of whether a current back 
disorder is related to service, and this evidence cannot be 
deemed "material" for purposes of reopening the veteran's 
claim.

With respect to the letter from the judge, the Board notes 
that he did not indicate any knowledge of the veteran's 
claimed injury in service or his medical history.  Thus, the 
letter does not address the lack of a medical nexus between 
the current neck disorder and service.  Similarly, the Social 
Security records also do not provide any evidence of such a 
link.  

For the foregoing reasons, the Board finds that the 
additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156.  The evidence is cumulative and redundant 
with respect to previously considered evidence.  Accordingly, 
the Board concludes that new and material evidence has not 
been submitted since the Board's April 1990 decision, thus, 
the claim of entitlement to service connection for a neck 
disorder is not reopened.


ORDER

New and material evidence has not been submitted since the 
April 1990 Board decision and the claim of service connection 
for a neck disorder is not reopened.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


